IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIS ALPHONSO                      NOT FINAL UNTIL TIME EXPIRES TO
REDDICK,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D17-1041
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 29, 2017.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Willis Alphonso Reddick, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Bryan Jordan, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and WINOKUR, JJ., CONCUR.